Title: To George Washington from Thomas Jefferson, 31 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Philadelphia Dec. 31. 1793.
          
          Having had the honor of communicating to you in my letter of the last of July, my
            purpose of retiring from the office of Secretary of state at the end of the month of
            September, you were pleased, for particular reasons, to wish it’s postponement to the
            close of the year. that term being now arrived, &
            my propensities to retirement daily more & more irresistible, I now take the liberty
            of resigning the office into your hands. be pleased to accept with it my sincere thanks
            for all the indulgencies which you have been so good as to exercise towards me in the
            discharge of it’s duties. conscious that my need of them has been great, I have still
            ever found them greater, without any other claim on my part than a firm pursuit of what
            has appeared to me to be right, and a thorough disdain of all means which were not as
            open & honorable, as their object was pure. I carry into my retirement a lively
            sense of your goodness, & shall continue gratefully to remember it. with very
            sincere prayers for your life, health and tranquility, I pray you to accept the homage
            of the great & constant respect & attachment with which I have the honor to be
            Dear Sir Your most obedient & most humble servt
          
            Th: Jefferson
          
        